DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on 5/6/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-5, 7-12, and 14-19 are objected to because of the following informalities:
In claim 1, lines 2-3; and claims 8 and 15, corresponding lines, “the registered second device” should read -–a registered second device--. 
In claim 1, line 3, “a registered second device” should read -–the registered second device--.
In claim 1, lines 14, 16, and 20; and claims 2-4, “by one or more processors” should read --by the one or more processors--. 
In claim 1, line 14; and claims 8 and 15, corresponding lines, “the backend” should read --a backend--.
In claim 3, line 2; and claims 10 and 17, corresponding lines, “a backend” should read --the backend--.
In claim 2, line 2; claim 4, line 3; claim 7, line 1; and claims 9, 11, 14, 16, and 18, corresponding lines, “the associated transaction” should read --an associated transaction--.
In claim 3, line 4; and claims 10 and 17, corresponding lines, “one-time password seed” should read --the one-time password seed--.
In claim 4, line 7; and claims 11 and 18, corresponding lines, “a local repository” should read --the local repository--.
In claim 5, lines 2-3; claims 12 and 19, corresponding lines, “an optically recognizable first code” should read --the optically recognizable first code--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 1-7 are drawn to a method which is within the four statutory categories (i.e., a process), Claims 8-14 are drawn to a non-transitory computer-readable medium which is within the four statutory categories (i.e., a manufacture), and Claims 15-20 are drawn to a system which is within the four statutory categories (i.e. a machine).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 8, and 15:
Claims 1, 8, and 15 are drawn to an abstract idea without significantly more. The claims recite in response to receiving a request from a registered user associated with the registered second device, sending, by a first device to a registered second device, information in an optically recognizable first code including a response type, an identity of the first device and a type of optical reader associated with the first device; receiving, from the registered second device, encoded information in an optically recognizable second code, generated using information including the optically recognizable first code, a one-time password seed and the type of optical reader associated with the first device, an identity of the second device and a one-time password generated using a private key of the registered second device; in response to decoding the encoded information in the optically recognizable second code received, extracting, by one or more processors, a user identifier and the one-time password associated with the registered second device; in response to a determination the backend is not online, determining, by one or more processors, that a user certificate associated with the user identifier exists in a local repository; validating, by one or more processors, the one-time password associated with the registered second device with the user certificate using a public certificate associated with the first device, the one-time password associated with the registered second device and the one-time password seed; and authenticating, by one or more processors, the user. 
Under the Step 2A Prong One, the limitations of Claims 1, 8, and 15 are drawn to an abstract idea without significantly more. The claims recite in response to receiving a request from a registered user, sending information in an optically recognizable first code including a response type, an identity of the first device and a type of optical reader associated with the first device; receiving encoded information in an optically recognizable second code, generated using information including the optically recognizable first code, a one-time password seed and the type of optical reader, an identity of the second device and a one-time password; extracting a user identifier and the one-time password; in response to a determination the backend is not online, determining that a user certificate associated with the user identifier exists; validating the one-time password with the user certificate using a public certificate, the one-time password and the one-time password seed; and authenticating the user, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “first/second device”, “optically recognizable first code”, “optical reader”, “private key”, “decoding the encoded information”, “processors”, “backend”, “local repository”, and “computer readable storage media” language, “receiving a request”, “sending information”, “receiving encoded information”, “extracting a user identifier and the one-time password”, “determination the backend is not online”, “determining that a user certificate associated with the user identifier exists”, “validating the one-time password with the user certificate using a public certificate”, and “authenticating the user” in the context of this claim encompass the human activity. The series of steps belong to a typical sales activities or behaviors, because the parties (first device, second device, and one or more processors) interact with one another to exchange information or encoded information and process them for validating one-time password and authenticating the user for an associated transaction. Also, since the claims recite the steps and elements with no technical details, the steps can be performed manually. For example, “optically recognizable first code”, “identity of the first device”, “type of optical reader associated with the first device”, and “determining that a user certificate associated with the user identifier exists in a local repository” can be processed manually, especially when the code, device, optical reader, backend, and repository are recited with no technical details in relation to the steps.
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – first/second device”, optically recognizable first code, optical reader, private key, decoding the encoded information, processors, backend, local repository, and computer readable storage media. The first/second device”, optically recognizable first code, optical reader, private key, decoding the encoded information, processors, backend, local repository, and computer readable storage media are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The limitations for the additional elements are surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-7, 9-14, and 16-20:
Dependent claims 2-7, 9-14, and 16-20 include additional limitations, for example, validating the associated transaction using a set of predetermined business rules; in response to validating the associated transaction, registering the associated transaction; storing information associated with the associated transaction including updated local information associated with the user including the associated transaction and a new balance as evidence; and in response to a determination the backend is online, sending the associated transaction to the backend, in response to a determination a backend is online, initiating a process on the backend to authenticate the user and validate an associated transaction by sending information to the backend including, one-time password seed, the user identifier, the one-time password associated with the registered second device and additional information associated with the associated transaction; and receiving a status of the associated transaction from the backend, in response to a determination the backend is not online, determining that an amount of the associated transaction does not exceed a predetermined offline limit, generating the information in an optically recognizable first code, a quick response (QR) code and a bar code, and a mobile wallet payment, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)). The backend is recited to not perform any process or step actively with technical details, and thus all the related processes can be performed manually, not providing an improvements to the functioning of a computer. Even QR code or bar code can be read or processed manually.
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-7, 9-14, and 16-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 101711378 B1; English transaction attached; hereinafter Lee) in view of Varadarajan et al. (US 8924712 B2; already of record in IDS; hereinafter Varadarajan), and in further view of Boodaei et al. (US 20210073359 A1; hereinafter Boodaei) and Kolchin (US 11321709 B1; hereinafter Kolchin).
With respect to claims 1, 8, and 15:
Lee teaches A computer-implemented method comprising: (See at least Lee: Abstract)
A computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising: (See at least Lee: page 11, paragraph(s) 9th; hereinafter Lee: 11/9)
A computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: (See at least Lee: 11/9)
in response to receiving a request from a registered user associated with the registered second device, sending, by a first device to a registered second device, information in an optically recognizable first code including a response type, an identity of the first device and a type of optical reader associated with the first device; (By disclosing, the user terminal requests an offline shopping by scanning the barcode provided by the merchant. The POS terminal is related already with the barcode, therefore teaching that the information from the POS terminal and transaction environment includes the response type (user or user terminal knows how to respond), identity of the first device (POS), and the type of optical reader (user or user terminal knows how to generate another optically recognizable code for the POS terminal to read). See at least Lee: Abstract; 3/1-3 & 3/6; Fig. 1)
receiving, from the registered second device, encoded information in an optically recognizable second code, generated using information including the optically recognizable first code, a one-time password seed and the type of optical reader associated with the first device, an identity of the second device and a one-time password generated using a private key of the registered second device; (By disclosing, the user terminal generates a QR code by decoding the barcode and combining it with an one-time password (OTP) value with a random number sequence (one-time password seed) and the user and product information pre-stored for payment in the user terminal. See at least Lee: Abstract; 3/1 & 3/6; Fig. 1)
in response to decoding the encoded information in the optically recognizable second code received, extracting, by one or more processors, a user identifier and the one-time password associated with the registered second device; (As stated above and by further disclosing, the POS terminal 200 extracts encryption information by parsing the scanned QR code, and inquires the OTP authentication server 300 for authentication. See at least Lee: 3/7)
in response to a determination the backend is not online, determining, by one or more processors, that a user certificate associated with the user identifier exists in a local repository; (As stated above and by further disclosing, the user terminal 100 preferably sets and stores individual user information such as membership information, payment information, or delivery status (user certificate) in advance. See at least Lee: 3/6-7)
validating, by one or more processors, the one-time password associated with the registered second device with the user certificate using a public certificate associated with the first device, the one-time password associated with the registered second device and the one-time password seed; and (As stated above and by further disclosing, the POS terminal 200 extracts encryption information by parsing the scanned QR code, and inquires the OTP authentication server 300 for authentication. See at least Lee: Abstract; 3/7)
authenticating, by one or more processors, the user. (As stated above and by further disclosing, if the authentication is successful, the POS terminal 200 proceeds the settlement based on the remaining information (product information and user information) to end the shopping process. See at least Lee: Abstract; 3/7)
However, Lee does not teach explicitly a one-time password seed.
Varadarajan, directed to using QR codes for authenticating users to ATMs and other secure machines for cardless transactions and thus in the same field of endeavor, teaches ...the one-time password associated with.. the one-time password seed. (By disclosing, a seed key is used to generate OTPs. See at least Varadarajan: 2/55-59)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the batch processing apparatus and method for offline shopping using user terminal teachings of Lee to incorporate the using QR codes for authenticating users to ATMs and other secure machines for cardless transactions teachings of Varadarajan for the benefit of process of offline shopping by using a user terminal. (See at least Varadarajan: Abstract)
However, Lee and Varadarajan do not teach ...a one-time password generated using a private key of the registered second device.
Boodaei, directed to secure one-time password (OTP) authentication and thus in the same field of endeavor, teaches 
...a one-time password generated using a private key of the registered second device. (By disclosing, The authentication system, having the (second) public key uniquely of the authentication key pair associated with the user (and thus with the code generation device), may apply to the first private key (of the temporary key pair) and the second public key the same key agreement algorithm(s) used by the code generation device to generate the OTP code. See at least Boodaei: [0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee and Varadarajan to incorporate the secure one-time password (OTP) authentication teachings of Boodaei for the benefit of a secure One Time Password (OTP). (See at least Boodaei: Abstract)
However, Lee, Varadarajan, and Boodaei do not teach explicitly the user certificate using a public certificate associated with the first device.
Kolchin, directed to system and method for conducting secure financial transactions and thus in the same field of endeavor, teaches 
...the user certificate using a public certificate associated with the first device. (By disclosing, the server 122 and client 120 may communicate using a security combining public key encryption, private key encryption, and digital certificates. Also, the device that received the digital certificate possesses a public key that corresponds to the private key of the device providing the digital certificate; the device that performed the authentication may then use the public key to convey a secret to the device that issued the certificate. The digital certificate scheme may be combined with the private key encryption. See at least Kolchin: 9/49 ~ 10/7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee, Varadarajan, and Boodaei to incorporate the system and method for conducting secure financial transactions teachings of Kolchin for the benefit of offline mobile transactions. (See at least Kolchin: 22/32-45; 14/64 ~ 15/12)
With respect to claims 3, 10, and 17:
Lee, Varadarajan, Boodaei, and Kolchin teach the computer-implemented method of claim 1, the computer program product of claim 8, and the computer system of claim 15, as stated above.
Kolchin, in the same field of endeavor, further teaches further comprising:
in response to a determination a backend is online, initiating, by one or more processors, a process on the backend to authenticate the user and validate an associated transaction by sending information to the backend including, one-time password seed, the user identifier, the one-time password associated with the registered second device and additional information associated with the associated transaction; and (By disclosing, the system allows a merchant to send to a consumer a website link that will allow secure uploading of images. In both cases the images will be uploaded to an iWallet server, and each image will have a link/token associated with it. See at least Kolchin: 21/68 ~ 22/12; 22/32-45)
receiving, by one or more processors, a status of the associated transaction from the backend. (By disclosing, the system of the present invention is configured to prioritize transactions according to the status of the financial transaction and allows a merchant to send a text message to an end user (i.e., a consumer) so each credit card and/or ACH credit card-backed transaction is singed off (confirmed/acknowledged) by a consumer via a text message (aka no-touch e-signature). See at least Kolchin: 13/52-66)
With respect to claims 5, 12, and 19:
Lee, Varadarajan, Boodaei, and Kolchin teach the computer-implemented method of claim 1, the computer program product of claim 8, and the computer system of claim 15, as stated above.
Lee further teaches
wherein sending information in an optically recognizable first code includes generating the information in an optically recognizable first code. (By disclosing, the bar code and the QR code can be generated so as to include information. See at least Lee: 2/3-4)
With respect to claims 6, 13, and 20:
Lee, Varadarajan, Boodaei, and Kolchin teach the computer-implemented method of claim 1, the computer program product of claim 8, and the computer system of claim 15, as stated above.
Lee further teaches
wherein the optically recognizable first code is selected from the group consisting of: a quick response (QR) code and a bar code. (As stated above with respect to claims 5, 12, and 19, see at least Lee: 2/3-4)
Claim(s) 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Varadarajan and in further view of Boodaei and Kolchin, as applied to claims 1, 8, and 15, and in still further view of Kirsch (US 20120324242 A1; hereinafter Kirsch).
With respect to claims 2, 9, and 16:
Lee, Varadarajan, Boodaei, and Kolchin teach the computer-implemented method of claim 1, the computer program product of claim 8, and the computer system of claim 15, as stated above.
Kolchin, in the same field of endeavor, further teaches
...in response to a determination the backend is online, sending, by one or more processors, the associated transaction to the backend. (As stated above with respect to claims 3, 10, and 17, see at least Kolchin: 21/68 ~ 22/12; 22/32-45)
However, Lee, Varadarajan, Boodaei, and Kolchin do not teach validating, by one or more processors, the associated transaction using a set of predetermined business rules; in response to validating the associated transaction, registering, by one or more processors, the associated transaction; storing, by one or more processors, information associated with the associated transaction including updated local information associated with the user including the associated transaction and a new balance as evidence. 
Kirsch, directed to method and system for fully encrypted repository and thus in the same field of endeavor, further teaches further comprising:
validating, by one or more processors, the associated transaction using a set of predetermined business rules; in response to validating the associated transaction, registering, by one or more processors, the associated transaction; (By disclosing, the website will normally ask you for a OTP to validate (it is up to the merchant) (a set of predetermined business rules). See at least Kirsch: [0268])
storing, by one or more processors, information associated with the associated transaction including updated local information associated with the user including the associated transaction and a new balance as evidence; and ... (By disclosing, the user may pick one up at the counter and swipe it with the current transaction and register it on their phone. See at least Kirsch: [0431])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee, Varadarajan, Boodaei, and Kolchin to incorporate the method and system for fully encrypted repository teachings of Kirsch for the benefit of a system that applies to off-line tasks. (See at least Kirsch: [0050])
With respect to claims 4, 11, and 18:
Lee, Varadarajan, Boodaei, and Kolchin teach the computer-implemented method of claim 1, the computer program product of claim 8, and the computer system of claim 15, as stated above.
Lee further teaches further comprising:
in response to a determination the backend is not online, determining, by one or more processors, that an amount of the associated transaction does not exceed a predetermined offline limit; and (By disclosing, the shopping limit in the user information is the maximum value of the total amount of goods to be paid by the user, which helps the user to do the right shopping without overage. See at least Lee: 5/3)
Kirsch, in the same field of endeavor, further teaches
in response to a determination the amount of the associated transaction does not exceed the predetermined offline limit, determining, by one or more processors, whether the user certificate associated with the user identifier exists in a local repository. (By disclosing, the symmetric decryption keys for each field in the repository as well as a local cache for the most common fields (including picture). In addition, the system may check the amount of a transaction. See at least Kirsch: [0246], [0400], [0554] & [0395])
Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Varadarajan and in further view of Boodaei and Kolchin, as applied to claims 1 and 8, and in still further view of Jiang et al. (US 20150278795 A1; already of record in IDS; hereinafter Jiang).
With respect to claims 7 and 14:
Lee, Varadarajan, Boodaei, and Kolchin teach the computer-implemented method of claim 1, and the computer program product of claim 8, as stated above.
However, Lee, Varadarajan, Boodaei, and Kolchin do not teach wherein the associated transaction is a mobile wallet payment.
Jiang, directed to secure offline payment system and thus in the same field of endeavor, further teaches
wherein the associated transaction is a mobile wallet payment. (By disclosing, the application 125 may be one or more of an offline payment application, a digital wallet application, a coupon application, a loyalty card application, another value-added application, a user interface application, or other suitable application operating on the merchant device 120. See at least Jiang: [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee, Varadarajan, Boodaei, and Kolchin to incorporate the secure offline payment system teachings of Jiang for the benefit of providing secure offline payments. (See at least Jiang: Abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhat et al. (US 20190130386 A1) teaches processing mobile payments when disconnected from payment servers, including offline payment and QR code.
Kim (KR 20210034405 A) teaches Off-line Mobile Payment System Based On One-Time-Password, including OTP-based offline mobile payment, public certificate, offline certificate, online payment, and offline payment.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685